Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 17, 2018

The Court of Appeals hereby passes the following order:

A18A2007. MICHAEL R. WHALEN v. WILMINGTON SAVINGS FUND
    SOCIETY, FSB, d/b/a CHRISTIANA TRUST.

      Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust (“Wilmington”)
filed a dispossessory action against Michael Whalen in magistrate court. The
magistrate court ruled in favor of Wilmington, and Whalen appealed to the superior
court. On January 29, 2018, the superior court issued a writ of possession in favor
of Wilmington. On February 8, 2018, Whalen filed a notice of appeal. We, however,
lack jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Whalen did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal.
      Second, even if Whalen had a right of direct appeal, this appeal is untimely.
Although a notice of appeal generally may be filed within 30 days of entry of the
order sought to be appealed, appeals from judgments in dispossessory actions must
be filed within 7 days of the date the judgment was entered. OCGA § 44-7-56; Radio
Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715
SE2d 752) (2011). Whalen filed his notice of appeal 10 days after the superior court
entered its order.
     Accordingly, for the reasons stated above, Wilmington’s motion to dismiss is
GRANTED and this case is hereby DISMISSED for lack of jurisdiction.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/17/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.